 


116 HR 1314 RH: Integrated Coastal and Ocean Observation System Act Amendments of 2019
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 183
116th CONGRESS1st Session
H. R. 1314
[Report No. 116–231, Part I]
IN THE HOUSE OF REPRESENTATIVES

February 19, 2019
Mr. Young (for himself and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned


October 11, 2019
Additional sponsors: Ms. Plaskett, Mr. Case, and Miss González-Colón of Puerto Rico


October 11, 2019
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


October 11, 2019
Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on February 19, 2019




A BILL
To reauthorize the Integrated Coastal and Ocean Observation System Act of 2009, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Integrated Coastal and Ocean Observation System Act Amendments of 2019.  2.Staggered terms for National Integrated Coastal and Ocean Observation System Advisory CommitteeSection 12304(d)(3)(B) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3603(d)(3)(B)) is amended— 
(1)by striking Members and inserting the following:  (i)In generalExcept as provided in clause (ii), members; and 
(2)by adding at the end the following:  (ii)Staggered termsThe Administrator may appoint or reappoint a member for a partial term of 1 or 2 years in order to establish a system of staggered terms. The Administrator may appoint or reappoint a member under this clause only once. A member appointed or reappointed to a partial term under this clause may not serve more than one full term..  
3.Integrated coastal and ocean observation system cooperative agreementsSection 12305(a) of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3604(a)) is amended by inserting disburse appropriated funds to, after agreements, with,.  4.Reauthorization of Integrated Coastal and Ocean Observation System Act of 2009Section 12311 of the Integrated Coastal and Ocean Observation System Act of 2009 (33 U.S.C. 3610) is amended by striking for fiscal years 2009 through 2013 such sums as are necessary and inserting $47,500,000 for each of fiscal years 2020 through 2024 . 


October 11, 2019
Reported from the Committee on Natural Resources with an amendment
October 11, 2019
Committee on Science, Space, and Technology discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
